Case: 1:21-cv-00251-WAL-GWC Document #: 1-2 Filed: 06/03/21 Page 1 of 21

Exhibit’ 2
Case: 1:21-cv-00251-WAL-GWC Document #: 1-2 Filed: 06/03/21 Page 2 of 21

DECLARATION OF KEVIN A. RAMES, ESO.

I, Kevin A. Rames, Esq., pursuant to 28 U.S.C. § 1746, being over the age of eighteen and
competent to testify about the matters contained herein; hereby declare under penalty of perjury
as follows:

1. Attached as Exhibit A is a copy of an Affidavit signed by Denise Johannes, the Director
of the Division of Corporations and Trademarks of the Office of the Lieutenant Governor
of the Virgin Islands of the United States, which I received on May 20, 2021.

2. Attached as Exhibit B is an email string commencing on May 10, 2021 and ending on
May 22, 2021, between the undersigned and Denise Johannes, the Director of the
Division of Corporations and Trademarks of the Office of the Lieutenant Governor of the
Virgin Islands of the United States which ends with a statement from Ms. Johannes
concerning the Resident Agent of U&W Industrial Supply, Inc. - Cosmogony I, Inc.

This Declaration is executed by me in my personal capacity on St. Croix, Virgin Islands, on
June 3, 2021.

 

Kevin A. Rames, Esq.
Case: 1:21-cv-00251-WAL-GWC Document #: 1-2 Filed: 06/03/21 Page 3 of 21

Exhibit A
Case: 1:21-cv-00251-WAL-GWC Document #: 1-2 Filed: 06/03/21 Page 4 of 21

 

THE UNITED STATES VIRGIN ISLANDS

OFFICE OF THE LIEUTENANT GOVERNOR
DIVISION OF CORPORATIONS AND TRADEMARKS

5049 Kongens Gade 1105 King Street
Charlotte Amalie, Virgin Islands 00802 Christiansted, Virgin Islands 00820
Phone - 340.774.2991 Phone - 340.773.6449
Fax - 340.776.4612 Fax - 340.773.0330

TERRITORY OF THE VIRGIN ISLANDS )
DISTRICT OF ST. THOMAS/ST. JOHN ) SS:

AFFIDAVIT

Personally, appeared before me, DENISE JOHANNES who first after being duly sworn,
deposed, and say:

1.

That | am the Director of the Division of Corporation and Trademarks of the Office of
the Lieutenant Governor, and | am the custodian in charge of the corporate
records filed with the Government of the Virgin Islands.

That after a careful search of the corporate records, it was determined that the
domestic corporation, U & W INDUSTRIAL SUPPLY, INC., filed articles of incorporation
with the office on November 16, 1978, and a certificate of incorporation was on
February 6, 1979,

That the domestic corporation, U & W INDUSTRIAL SUPPLY, INC., filed an agreement
and plan of merger with the office on March 19, 1998, merging General Engineering
Corporation within and into it, and a certificate of merger was issued on June 4,
1998,

That the domestic corporation, U & W INDUSTRIAL SUPPLY, INC.. filed an
amendment to the articles of incorporation on December 29, 1999, and a
certificate of amendment evidencing the name change to COSMOGONY II, INC.
was issued on December 30, 1999,

That the domestic corporation, COSMOGONY IL, INC., failed to pay the franchise tax
for the due dates - June 30, 2017, 2018, 2019, and 2020.

That the domestic corporation, COSMOGONY Il, INC., failed to file the franchise tax
and annual reports for due dates - June 30, 2017, 2018, 2019, and 2020.

That the domestic corporation, COSMOGONY II, INC., failed to file true and exact
balance sheet and income statement as of December 31, 2016, 2017, 2018, and
2019,
Case: 1:21-cv-00251-WAL-GWC Document #: 1-2 Filed: 06/03/21 Page 5 of 21

COSMOGONY IL INC. formerly U & W INDUSTRIAL SUPPLY, INC.
2 { FP i. J:

8. That the domestic corporation, COSMOGONY Il, INC., is not considered to be in
good standing with the applicable sections of the Virgin Islands Code.

9. The domestic corporation, COSMOGONY IL INC., has not sumitted consent of the
shareholders and directors for its dissolution.

Further affiant sayeth not.

Denise Johannes ~

Subscribed and sworn before me this 29 day of _ HHA ,AD._ ZOR/_.

 

 

NOTARY PUBLIC

Name: Gatl Danet-Joseph

My Commission Exp. At the pleasure
Lieutenant Ciovernor

Et 'TRHMAAISs. Jahn, USVI Dlecrict
Case: 1:21-cv-00251-WAL-GWC Document #: 1-2 Filed: 06/03/21 Page 6 of 21

Exhibit B
Case: 1:21-cv-00251-WAL-GWC Document #: 1-2 Filed: 06/03/21 Page 7 of 21

From: Denise Johannes

To: Kevin Rames; Laura Bedminster; Shail Bazil; Francine J. Roberts
Ca “Montecuollo, Peter R. (SHB)"; "Wu, Gregory (SHB)"

Subject: RE: U&W Industrial Supply, Inc. and Cosmogony II, Inc.

Date: Saturday, May 22, 2021 3:46:08 PM

Attachments: image001.pnq

Good day Attorney Rames:

We confirm receipt of your email. Per the articles of incorporation that were
submitted on November 16, 1978, the resident agent is Joe Kramer of 7B Peter's
Rest, Christiansted, VI 00820. Per the certificate of revival that was submitted on
October 5, 1987, the resident agent is Glenn Knorr of 55 Mary’s fancy, Christiansted,
V1 00820. There are no resident agent consents forms on file with the division. Thank
you for your attention to this matter.

Best regards,

**Important Updates**

Offi f the Lieut iG Divisi f e lar Office H
Continue to Adhere to COVID-19 Protocols

Lieutenant Governor Tregenza A. Roach, Esq. announces the resumption of regular
office hours at all Office of the Lieutenant Governor divisions effective February 22,
2021. Divisions will continue to adhere to COVID-19 protocols with limited public
access for the safety of employees and customers. The operating hours for the
office have returned to an 8:00am to 5:00pm daily schedule, Mondays through
Fridays. For the Division of Corporations and Trademarks, in-person services will be

provided by appointment only. For assistance —-

Call: 340.774.2991 (St. Thomas) or 340.773.6449 (St. Croix)

Visit: www. lig.gov.vi or www.corporationsandtrademarks, vi.gov

Amendment fo Title 11, Chapter 21, Section 1213 of the Virgin Islands Code to
Increase the Trade Name Renewal Fee from $50 to $100

Effective October 1, 2021, the renewal fee for a trade name registration increases
from $50.00 to $100.00 pursuant to Act No. 8184.

30. 2021 Due Date F hise 1 iA LR + Fill
The period has opened for business entities (profit and non-profit corporations, all

partnerships, and limited liability companies) to submit the required franchise taxes

and annual report filing fees on or before June 30, 2021 through the Division of

Corporations and Trademarks online system, Catalyst. The filings are required to

remain in good standing status beyond July 1, 2021 and to conduct business in the

Territory.

June 30, 2020 Due Date Franchise Tax and Annual Report Filing Past Due

Business entities (profit and non-profit corporations, alt partnerships, and limited
liability companies) are required to submit franchise taxes and annual report filing

fees on or before June 30, 2020 through the Division of Corporations and

Trademarks online system, Catalyst. The filings are necessary for all such entities to
Case: 1:21-cv-00251-WAL-GWC Document #: 1-2 Filed: 06/03/21 Page 8 of 21

remain in Active/In Good Standing status and to conduct business in the Territory.
Failure to submit franchise taxes and annual filing fee to the division on or before
the statutory deadline resulted in a status of registered, assessment of penalties on
July 1, 2020, and inability to file amendments and trade name registrations.

The Division of Corporations and Trademarks launched its online system, Catalyst,
on August 31, 2018. Business entity creation, annual reports, certificate of fact and
good standing, change to principals, resident agent, principal office, amendments,
mergers, and dissolution filings are submitted electronically along with payment on
the Division's online system — Catalyst. Similarly, the trade name registrations,
biennial renewals, and cancellations including payment are available
electronically in the same online system. Visit
www.corporationsandtrademarks.vi.gov to access the Catalyst system. Instructions
are available on the office’s website —- www. ltg.gov.vi - 24 hours-a-day, seven
days-a-week.

UCC Online Seni Availabl

Lieutenant Governor Roach announced on May 22, 2019 that UCC filings may now
be submitted online in the Division of Corporations and Trademarks Catalyst
system. Most importantly, payment shall be submitted electronically.

p Filing Submissi
Exempt Limited Liability Companies and trademarks shall continue to submit paper
filings to the division's offices on St. Thomas and St. Croix for processing.

Holidays

Wednesday, March 31, 2021 — Virgin Islands Transfer Day
Thursday, April 1, 2021 - Holy Thursday

Friday, April 2, 2021 — Good Friday

Monday, April 5, 2021 — Easter Monday

Monday, May 31, 2021 - Memorial Day

For further assistance, please contact the division.
OFFICE OF THE LIEUTENANT GOVERNOR

Denise Johannes

Director, Division of Corporation and Trademarks
Office of the Lieutenant Governor

5049 Kongens Gade

St. Thomas, VI 00802-6487

Tel.: (340) 774-2991

Fax: (340) 776-4612

Email: denise johannes@igo. vi.gov

Website: www. ltg.gov.vi

Follow us on FACEBOOK.

NOTICE OF CONFIDENTIALITY: The information in this email, including any attachments, is
confidential and may be legally privileged and may also be covered by the Electronic
Case: 1:21-cv-00251-WAL-GWC Document #: 1-2 Filed: 06/03/21 Page 9 of 21

Communications Privacy Act, 18 U.S.C. § 2510-2521. Access to this email by anyone other than
the intended addressee is unauthorized. If you are not the intended recipient of this

message, any review, disclosure, copying, distribution, retention, or any action taken or omitted
to be taken in reliance on it is prohibited. In this case, please reply to or forward a copy of this
message to the sender and delete the message, any attachments, and any copies thereof from
your system.

Copying, duplication and/or use of any addressee's email address for purposes other than the
subject of this email are/is prohibited.

From: Kevin Rames <Kevin.Rames@rameslaw.com>

Sent: Friday, May 21, 2021 2:28 PM

To: Denise Johannes <denise.jonannes@lgo.vi.gov>; Laura Bedminster
<laura.bedminster@lgo.vi.gov>; Shail Bazil <shail.bazil@Igo.vi.gov>; Francine J. Roberts

<francine.roberts@lgo.vi.gov>
Cc: 'Montecuollo, Peter R. (SHB)' <pmontecuollo@shb.com>; 'Wu, Gregory (SHB)' <GWU@shb.com>

Subject: RE: U&W Industrial Supply, Inc. and Cosmogony Il, Inc.
Ms. Johannes:

The Affidavit that you prepared is quite helpful for its intended purpose.
Further to my call to your office earlier this afternoon, please advise as to the
identity of the Resident Agent for U&W Industrial Supply, Inc. - Cosmogony
II, Inc.

Thank you.
Kevin
From: Denise Johannes [mailto:denise,johannes@lgo.vi.gov]

Sent: Thursday, May 20, 2021 2:00 PM

To: Kevin Rames; Laura Bedminster; Shail Bazil; Francine J. Roberts
Cc: Montecuollo, Peter R. (SHB); Wu, Gregory (SHB)

Subject: RE: U&W Industrial Supply, Inc. and Cosmogony II, Inc.

Good day Attorney Rames:

Please find a copy of the instrument. The original will follow via US Postal Service.
Thank you for your attention to this matter.
Case: 1:21-cv-00251-WAL-GWC Document #: 1-2 Filed: 06/03/21 Page 10 of 21

Best regards,

**Important Updates**

Offi Fhe tien tC Divisi f p lar Office H l
Continue to Adhere to COVID-19 Protocols

Lieutenant Governor Tregenza A. Roach, Esq. announces the resumption of regular
office hours at all Office of the Lieutenant Governor divisions effective February 22,
2021. Divisions will continue to adhere to COVID-19 protocols with limited public
access for the safety of employees and customers. The operating hours for the
office have returned to an 8:00am to 5:00pm daily schedule, Mondays through
Fridays. For the Division of Corporations and Trademarks, in-person services will be
provided by appointment only. For assistance -

Call: 340.774.2991 (St. Thomas) or 340.773.6449 (St. Croix)
Visit: www. lig.gov.vi or www.corporationsandtrademarks, vi.gov

A iment to Tifle 11. Chapter 21. Section 1213 of the Virgin Islands Code {

Effective October 1, 2021, the renewal fee for a trade name registration increases
from $50.00 to $100.00 pursuant to Act No. 8184.

The period has opened for business entities (profit and non-profit corporations, all
partnerships, and limited liability companies) to submit the required franchise taxes
and annual report filing fees on or before June 30, 2021 through the Division of
Corporations and Trademarks online system, Catalyst. The filings are required to
remain in good standing status beyond July 1, 2021 and to conduct business in the

Territory.

Business entities (profit and non-profit corporations, all partnerships, and limited
liability companies) are required to submit franchise taxes and annual report filing
fees on or before June 30, 2020 through the Division of Corporations and
Trademarks online system, Catalyst. The filings are necessary for all such entities to
remain in Active/In Good Standing status and to conduct business in the Territory.
Failure to submit franchise taxes and annual filing fee to the division on or before
the statutory deadline resulted in a status of registered, assessment of penalties on
July 1, 2020, and inability to file amendments and trade name registrations.

The Division of Corporations and Trademarks launched its online system, Catalyst,
on August 31, 2018. Business entity creation, annual reports, certificate of fact and
good standing, change fo principals, resident agent, principal office, amendments,
mergers, and dissolution filings are submitted electronically along with payment on
the Division’s online system —- Catalyst. Similarly, the trade name registrations,

 

biennial renewals, and cancellations including payment are available

electronically in the same online system. Visit

www.corporationsandtrademarks.vi.gov to access the Catalyst system. Instructions

are available on the office's website - www.ltg.gov.vi - 24 hours-a-day, seven
Case: 1:21-cv-00251-WAL-GWC Document #: 1-2 Filed: 06/03/21 Page 11 of 21

days-a-week.

UCC Online Seni Availabl
Lieutenant Governor Roach announced on May 22, 2019 that UCC filings may now
be submitted online in the Division of Corporations and Trademarks Catalyst
system. Most importantly, payment shall be submitted electronically.

P Filing Submissi

Exempt Limited Liability Companies and trademarks shall continue to submit paper
filings to the division's offices on St. Thomas and St. Croix for processing.

Holidays

Wednesday, March 31, 2021 — Virgin Islands Transfer Day
Thursday, April 1, 2021 - Holy Thursday

Friday, April 2, 2021 - Good Friday

Monday, April 5, 2021 - Easter Monday

Monday, May 31, 2021 - Memorial Day

For further assistance, please contact the division.
OFFICE OF THE LIEUTENANT GOVERNOR

ia

Denise Johannes

Director, Division of Corporation and Trademarks
Office of the Lieutenant Governor

5049 Kongens Gade

St. Thomas, VI 00802-6487

Tel.: (340) 774-2991

Fax: (340) 776-4612

Email: denise,johannes@lgo.vi.goy

Website: www, lfg.gov.vi
Follow us on FACEBOOK.

NOTICE OF CONFIDENTIALITY: The information in this email, including any attachments, is
confidential and may be legally privileged and may also be covered by the Electronic
Communications Privacy Act, 18 U.S.C. § 2510-2521. Access to this email by anyone other than
the intended addressee is unauthorized. If you are not the intended recipient of this

message, any review, disclosure, copying, distribution, retention, or any action taken or omitted
to be taken in reliance on it is prohibited. In this case, please reply to or forward a copy of this
message to the sender and delete the message, any attachments, and any copies thereof from
your system.

Copying, duplication and/or use of any addressee’s email address for purposes other than the
subject of this email are/is prohibited.

From: Kevin Rames <Kevin.Rames@rameslaw.com>
Case: 1:21-cv-00251-WAL-GWC Document #: 1-2 Filed: 06/03/21 Page 12 of 21

Sent: Thursday, May 20, 2021 9:47 AM

To: Denise Johannes <denise.johannes@lgo.vi.gov>; Laura Bedminster
<laura.bedminster@lgo.vi.gov>; Shail Bazil <shail.bazil@lgo.vi.gov>; Francine J. Roberts
<francine.r Igo.vi.gov>

Cc: Montecuollo, Peter R. (SHB) <pmontecuotlo@shb.com>; Wu, Gregory (SHB) <GWU@shb.com>
Subject: U&W Industrial Supply, Inc. and Cosmogony II, Inc.

Ms. Johannes:

I have meetings tomorrow which will implicate the U&W Industrial Supply,
Inc. and Cosmogony II, Inc. Affidavits. It would be quite helpful to me to have

them today.

Kevin

From: Denise Johannes [mailto:denise.johannes@lgo.vi.gov |]

Sent: Tuesday, May 18, 2021 1:48 PM

To: Kevin Rames

Cc: Laura Bedminster; Shail Bazil; Francine J. Roberts

Subject: RE: U&W Industrial Supply, Inc. and Cosmogony II, Inc.

>

Good day Attorney Rames:

We confirm receipt of your email. We located the physical records, and the
affidavits are forthcoming. Thank you for your attention to this matter.

Best regards,

**important Updates**

Continue to Adhere to COVID-19 Protocols

Lieutenant Governor Tregenza A. Roach, Esq. announces the resumption of regular
office hours at all Office of the Lieutenant Governor divisions effective February 22,
2021. Divisions will continue to adhere to COVID-19 protocols with limited public
access for the safety of employees and customers. The operating hours for the
office have returned to an 8:00am to 5:00pm daily schedule, Mondays through
Fridays. For the Division of Corporations and Trademarks, in-person services will be
provided by appointment only. For assistance -

Call: 340.774.2991 (St. Thomas) or 340.773.6449 (St. Croix)
Visit: www.lig.gov.vi or www.corporationsandtrademarks.vi.gov

A to Tile 11. Chapter 21. Section 1213 of the Virgin Islands Code t
Increase the Trade Name Renewal Fee from $50 to $100

Effective October 1, 2021, the renewal fee for a trade name registration increases
from $50.00 to $100.00 pursuant to Act No. 8184.
Case: 1:21-cv-00251-WAL-GWC Document #: 1-2 Filed: 06/03/21 Page 13 of 21

The period has opened for business entities (profit and non-profit corporations, all
partnerships, and limited liability companies) to submit the required franchise taxes
and annual report filing fees on or before June 30, 2021 through the Division of
Corporations and Trademarks online system, Catalyst. The filings are required to
remain in good standing status beyond July 1, 2021 and to conduct business in the
Territory.

Business entities (profit and non-profit corporations, all partnerships, and limited
liability companies) are required to submit franchise taxes and annual report filing
fees on or before June 30, 2020 through the Division of Corporations and
Trademarks online system, Catalyst. The filings are necessary for all such entities to
remain in Active/In Good Standing status and to conduct business in the Territory.
Failure to submit franchise taxes and annual filing fee to the division on or before
the statutory deadline resulted in a status of registered, assessment of penalties on
July 1, 2020, and inability to file amendments and trade name registrations.

Business Entity and Trade Name Online Registration and Renewal Services

The Division of Corporations and Trademarks launched its online system, Catalyst,
on August 31, 2018. Business entity creation, annual reports, certificate of fact and
good standing, change to principals, resident agent, principal office, amendments,
mergers, and dissolution filings are submitted electronically along with payment on
the Division's online system — Catalyst. Similarly, the trade name registrations,
biennial renewals, and cancellations including payment are available
electronically in the same online system. Visit
www.corporationsandtrademarks.vi.gov to access the Catalyst system. Instructions
are available on the office’s website - www. ltg.gov.vi - 24 hours-a-day, seven
days-a-week.

UCC Online Servi Availabl
Lieutenant Governor Roach announced on May 22, 2019 that UCC filings may now
be submitted online in the Division of Corporations and Trademarks Catalyst

system. Most importantly, payment shall be submitted electronically.

- Filing Submissi

Exempt Limited Liability Companies and trademarks shall continue to submit paper
filings to the division's offices on St. Thomas and St. Croix for processing.

Holidays

Wednesday, March 31, 2021 - Virgin Islands Transfer Day
Thursday, April 1, 2021 - Holy Thursday

Friday, April 2, 2021 - Good Friday

Monday, April 5, 2021 - Easter Monday

Monday, May 31, 2021 - Memorial Day

For further assistance, please contact the divisi
OFFICE OF THE LIEUTENANT GOVERNOR
Case: 1:21-cv-00251-WAL-GWC Document #: 1-2 Filed: 06/03/21 Page 14 of 21

Denise Johannes

Director, Division of Corporation and Trademarks
Office of the Lieufenant Governor

5049 Kongens Gade

St. Thomas, Vi 00802-6487

Tel.: (340) 774-299]

Fax: (340) 776-4612

Email: denise.johannes@Igo, vi.gov

Website: www.ltg.gov.vi

Follow us on FACEBOOK.

NOTICE OF CONFIDENTIALITY: The information in this email, including any attachments, is
confidential and may be legally privileged and may also be covered by the Electronic
Communications Privacy Act, 18 U.S.C. § 2510-2521. Access to this email by anyone other than
the intended addressee is unauthorized. If you are not the intended recipient of this

message, any review, disclosure, copying, distribution, retention, or any action taken or omitted
to be taken in reliance on it is prohibited. In this case, please reply to or forward a copy of this
message to the sender and delete the message, any attachments, and any copies thereof from
your system.

Copying, duplication and/or use of any addressee's email address for purposes other than the
subject of this email are/is prohibited.

From: Kevin Rames <Kevin,Rames@rameslaw.com>
Sent: Tuesday, May 18, 2021 11:27 AM

To: Denise Johannes <denise,j n | i >

Ce: Laura Bedminster <laura.bedminster@lgo.vi.gov>; Shail Bazil <shail. bazi|@|go.vi.gov>; Francine J.
Roberts <francine. Igo.vi.gov>
Subject: RE: U&W Industrial Supply, Inc. and Cosmogony li, inc.

Denise:

I have received no word on the requested Affidavits concerning U&W
Industrial Supply, Inc. and Cosmogony II, Inc. Please advise.

Kevin

From: Denise Johannes [mailto:denise.johannes@lgo.vi.goy]
Sent: Tuesday, May 11, 2021 1:36 PM

To: Kevin Rames

Cc: Laura Bedminster; Shail Bazil; Francine J. Roberts

Subject: RE: U&W Industrial Supply, Inc. and Cosmogony II, Inc.
Case: 1:21-cv-00251-WAL-GWC Document #: 1-2 Filed: 06/03/21 Page 15 of 21

Good day Attorney Rames:

We confirm receipt, and the documents are forthcoming. Thank you for your
attention to this matter.

Best regards,

**Important Updates**

Office of the Lieutenant Governor Divisions Resume‘Regular Office Hours and

Continue to Adhere fo COVID-19 Protocols §

Lieutenant Governor Tregenza A. Roach, Esq. announces the resumption of regular
office hours at all Office of the Lieutenant Governor divisions effective February 22,
2021. Divisions will continue to adhere to COVID-19 protocols with limited public
access for the safety of employees and customers. The operating hours for the
office have returned to an 8:00am to 5:00pm daily schedule, Mondays through
Fridays. For the Division of Corporations and Trademarks, in-person services will be
provided by appointment only. For assistance —-

Call: 340.774.2991 (St. Thomas) or 340.773.6449 (St. Croix)
Visit: www.ltg.gov.vi or www.corporationsandtrademarks.vi.gov

Increase the Trade Name Renewal Fee from $50 to $100

Effective October 1, 2021, the renewal fee for a trade name registration increases
from $50.00 to $100.00 pursuant to Act No. 8184.

June 30. 2021 Due Date Franchise Tax and Annual Report Filing

The period has opened for business entities (profit and non-profit corporations, all
partnerships, and limited liability companies) to submit the required franchise taxes
and annual report filing fees on or before June 30, 2021 through the Division of
Corporations and Trademarks online system, Catalyst. The filings are required to
remain in good standing status beyond July 1, 2021 and to conduct business in the
Territory.

June 30, 2020 Due Date Franchise Tax and Annual Report Filing Past Due

Business entities (profit and non-profit corporations, all partnerships, and limited
liability companies) are required to submit franchise taxes and annual report filing
fees on or before June 30, 2020 through the Division of Corporations and
Trademarks online system, Catalyst. The filings are necessary for all such entities to
remain in Active/In Good Standing status and to conduct business in the Territory.
Failure to submit franchise taxes and annual filing fee to the division on or before

the statutory deadline resulted in a status of registered, assessment of penalties on
July 1, 2020, and inability to file amendments and trade name registrations.

 

The Division of Corporations ard Trademarks launched its enllne system, Catalyst,
on August 31, 2018. Business entity creation, annual reports, certificate of fact and
good standing, change fo principals, resident agent, principal office, amendments,
Case: 1:21-cv-00251-WAL-GWC Document #: 1-2 Filed: 06/03/21 Page 16 of 21

mergers, and dissolution filings are submitted electronically along with payment on
the Division’s online system —- Catalyst. Similarly, the trade name registrations,
biennial renewals, and cancellations including payment are available
electronically in the same online system. Visit
www.corporationsandtrademarks.vi.gov to access the Catalyst system. Instructions
are available on the office’s website - www.ltg.gov.vi - 24 hours-a-day, seven
days-a-week.

UCC Online Servi Availabl
Lieutenant Governor Roach announced on May 22, 2019 that UCC filings may now
be submitted online in the Division of Corporations and Trademarks Catalyst
system. Most importantly, payment shall be submitted electronically.

P Filing Submissi

Exempt Limited Liability Companies and trademarks shall continue to submit paper
filings to the division's offices on St. Thomas and St. Croix for processing.

Holidays

Wednesday, March 31, 2021 —- Virgin Islands Transfer Day a
Thursday, April 1, 2021 — Holy Thursday

Friday, April 2, 2021 —- Good Friday

Monday, April 5, 2021 - Easter Monday

Monday, May 31, 2021 - Memorial Day

For further assistance, please contact the division.
OFFICE OF THE LIEUTENANT GOVERNOR

L?]

Denise Johannes

Director, Division of Corporation and Trademarks
Office of the Lieutenant Governor

5049 Kongens Gade

St. Thomas, VI 00802-6487

Tel.: (340) 774-2991

Fax: (340) 776-4612

Email: denise,johannes@lgo.vi,gov

Website: www.ltg.gov.vi

Follow us on FACEBOOK.

NOTICE OF CONFIDENTIALITY: The information in this email, including any attachments, is
confidential and may be legally privileged and may also be covered by the Electronic
Communications Privacy Act, 18 U.S.C. § 2510-2521. Access to this email by anyone other than
the intended addressee is unauthorized. If you are not the intended recipient of this

message, any review, disclosure, copying, distribution, retention, or any action taken or omitted
to be faken in reliance on it is prohibited. In this case, please reply to or forward a copy of this
message to the sender and delete the message, any attachments, and any copies thereof from
your system.

Copying, duplication and/or use of any addressee’s email address for purposes other than the
subject of this email are/is prohibited.
Case: 1:21-cv-00251-WAL-GWC Document #: 1-2 Filed: 06/03/21 Page 17 of 21

From: Kevin Rames <Kevin.Rames@rameslaw.com>
Sent: Tuesday, May 11, 2021 12:00 PM

To: Denise Johannes <denise,johannes@lgo.vi.gov>
Ce: Laura Bedminster <jaura.bedminster@lgo.vi.gov>; Shail Bazil <shail.bazil@|lgo.vigov>; Francine J.

Roberts <franci Igo. vLgov
Subject: U&W Industrial Supply, Inc. and Cosmogony II, Inc.

Ms. Johannes:

Please see attached the Receipt for our payment attendant to the issuance of an
Affidavit from the Division concerning the status of U&W Industrial Supply,
Inc. and Cosmogony II, Inc.

The filing date for the court pleading that the Affidavits related to is tomorrow,
Thursday, May 12, 2021. Thank you.

Kevin

From: Denise Johannes [mailto:denise,johannes@Igo.vi,gov]

Sent: Monday, May 10, 2021 12:44 PM

To: Kevin Rames

Cc: Laura Bedminster; Shail Bazil; Francine J. Roberts

Subject: RE: [EXTERNAL MAIL]U&W Industrial Supply, Inc. and Cosmogony II, Inc.

Good day Attorney Rames:

We confirm receipt of your email. We will prepare an affidavit for each entity, and
the cost is $25.00 per instrument. Kindly remit the payment instrument to the St.
Croix location for processing. The affidavits will be issued, and a copy will be sent
to your email with the originals to follow.

If there is assistance required, please contact the office. Thank you for your
attention to this matter.

Best regards,

**important Updates**

Offi itie-tteis tC Divisi R R lar- Office H
Continue fo Adhere fo COVID-19 Protocols

Lieutenant Governor Tregenza A. Roach, Esq. announces the resumption of regular
office hours at all Office of the Lieutenant Governor divisions effective February 22,
Case: 1:21-cv-00251-WAL-GWC Document #: 1-2 Filed: 06/03/21 Page 18 of 21

2021. Divisions will continue to adhere to COVID-19 protocols with limited public
access for the safety of employees and customers. The operating hours for the
office have returned to an 8:00am to 5:00pm daily schedule, Mondays through
Fridays. For the Division of Corporations and Trademarks, in-person services will be
provided by appointment only. For assistance -

Call: 340.774.2991 (St. Thomas) or 340.773.6449 (St. Croix)
Visit: www. ltg.gov.vi or rporation ik m vi

A t fo Title 11. Chapter 21. Section 1213 of the Virgin Islands Code t
Increase the Trade Name Renewal Fee from $50 to $100

Effective October 1, 2021, the renewal fee for a trade name registration increases
from $50.00 to $100.00 pursuant to Act No. 8184.

30. 2021 Due Date F hise I T LR + Fil
The period has opened for business entities (profit and non-profit corporations, all
partnerships, and limited liability companies) to submit the required franchise taxes
and annual report filing fees on or before June 30, 2021 through the Division of

, Corporations and Trademarks online system, Catalyst. The filings are required to
remain in good standing status beyond July 1, 2021 and to conduct business in the

Territory.

lune 30. 2020 Due Date Franchise I tA [Report Filing Past D

Business entities (profit and non-profit corporations, all partnerships, and limited
liability companies) are required to submit franchise taxes and annual report filing
fees on or before June 30, 2020 through the Division of Corporations and
Trademarks online system, Catalyst. The filings are necessary for all such entities to
remain in Active/In Good Standing status and to conduct business in the Territory.
Failure to submit franchise taxes and annual filing fee to the division on or before
the statutory deadline resulted in a status of registered, assessment of penalties on
July 1, 2020, and inability to file amendments and trade name registrations.

The Division of Corporations and Trademarks launched its online system, Catalyst,
on August 31, 2018. Business entity creation, annual reports, certificate of fact and
good standing, change fo principals, resident agent, principal office, amendments,
mergers, and dissolution filings are submitted electronically along with payment on
the Division’s online system — Catalyst. Similarly, the trade name registrations,
biennial renewals, and cancellations including payment are available

electronically in the same online system. Visit
to access the Catalyst system. Instructions

www.corporationsandtrademarks.vi.gov
are available on the office’s website — www. lig.gov.vi - 24 hours-a-day, seven
days-a-week.

UCC Online Servi Availabl

Lieutenant Governor Roach announced on May 22, 2019 that UCC filings may now
__________________be submitted online _in the Division of Corporations-and Trademarks Catalyst
system. Most importantly, payment shall be submitted electronically.

p Filing Submissi
Case: 1:21-cv-00251-WAL-GWC Document #: 1-2 Filed: 06/03/21 Page 19 of 21

Exempt Limited Liability Companies and trademarks shall continue to submit paper
filings to the division's offices on St. Thomas and St. Croix for processing.

Holidays

Wednesday, March 31, 2021 — Virgin Islands Transfer Day
Thursday, April 1, 2021 - Holy Thursday

Friday, April 2, 2021 - Good Friday

Monday, April 5, 2021 - Easter Monday

Monday, May 31, 2021 - Memorial Day

For further assistance, please contact the division.
OFFICE OF THE LIEUTENANT GOVERNOR

Denise Johannes

Director, Division of Corporation and Trademarks
Office of the Lieutenant Governor

5049 Kongens Gade

St. Thomas, VI 00802-6487

Tel.: (340) 774-2991]

Fax: (340) 776-4612

Email: denise.johannes@Igo.vi.gov

Websife: www. ltg.gov. vi

Follow us on FACEBOOK.

NOTICE OF CONFIDENTIALITY: The information in this email, including any attachments, is
confidential and may be legally privileged and may also be covered by the Electronic
Communications Privacy Act, 18 U.S.C. § 2510-2521. Access to this email by anyone other than
the intended addressee is unauthorized. If you are not the intended recipient of this

message, any review, disclosure, copying, distribution, retention, or any action taken or omitted
to be taken in reliance on it is prohibited. In this case, please reply to or forward a copy of this
message to the sender and delete the message, any attachments, and any copies thereof from
your system.

Copying, duplication and/or use of any addressee’s email address for purposes other than the
subject of this email are/is prohibited.

From: Kevin Rames <Kevin.Ram >
Sent: Monday, May 10, 2021 11:23 AM
To: Denise Johannes <denise.johannes@lgo.vi.gov>

Subject: [EXTERNAL MAIL]U&W Industrial Supply, Inc. and Cosmogony II, Inc.

Denise:

Good morning!
Case: 1:21-cv-00251-WAL-GWC Document #: 1-2 Filed: 06/03/21 Page 20 of 21

I need a Statement from the Division of Corporations for use in a pending
federal court proceeding concerning whether the companies U&W Industrial
Supply, Inc. (not U&W Indistrial Supply LLC) and Cosmogony II, Ine. are
incorporated in the U.S. Virgin Islands or are qualified to do business in the
Virgin Islands.

Please advise what I need to do to get such a Statement from the Division.
Thank you.

Kevin

Kevin A, Rames, Esq.

Law Offices of K. A. Rames, P.C.
Suite 3, 2111 Company Street
Christiansted, St. Croix

U.S. Virgin Islands 00820

(340) 773-7284 telephone

(340) 773-7282 telefax

(340) 227-9311 cell phone

Fellow - American Bar Foundation

2)

SGC IGG ROR OIGIO IC IGG II GIGI IGOR CAGIOIGR AGI GIO CR GK RK

NOTE: The information in this e-mail message and any attachments thereto have been sent by an attorney or his
agent, and is intended to be confidential and for the use of only the individual or entity named above. The
information may be protected by attorney/client privilege, work product immunity or other legal rules. If the reader
of this message and any attachments thereto is not the intended recipient, you are notified that retention,
dissemination, distribution or copying of this e-mail message and any attachments is strictly prohibited. Although
this e-mail message (and any attachments) is believed to be free of any virus or other defect that might affect any
computer system into which it is received and opened, the intended recipient is responsible to ensure that it is virus
free. The sender and The Law Offices of K. A. Rames, P.C. shall not have any responsibility for any loss
occasioned in any manner by the receipt and use of this e-mail message and any attachments.

SR IICICOIGGIG GG OGG GR IG IGOR IO IEI Oi a kK

Caution: This e-mail has originated outside of GVI network. Do not click on links or
open any attachment (s) that might look suspicious unless you have knowledge of
who the sender is.
Case: 1:21-cv-00251-WAL-GWC Document #: 1-2 Filed: 06/03/21 Page 21 of 21

 

 

| The information contained in this communication, and in any accompanying documents, may constitute a,
{ confidential or proprietary. If you are not the intended recipient of this message, then you may not disclose, print, :
i copy, or disseminate this information, nor take any action in reliance on this information. If you have received 3
: this communication in error, please reply and notify the sender (only) and then delete the message. :
: Unauthorized interception of e-mail communications is a violation of federal criminal law. ;
i ;

 

 

 

Caution: This e-mail has originated outside of GVI network. Do not click on links or
open any attachment (s) that might look suspicious unless you have knowledge of
who the sender is.

Seeenneseeeeeaatecs seceeeceee

‘
‘ .

Caution: This e-mail has originated outside of GVI network. Do not click on links or

: open any attachment (s) that might look suspicious unless you have knowledge of
: who the sender is.

: Caution: This e-mail has originated outside of GVI network. Do not click on links or
: open any attachment (s) that might look suspicious unless you have knowledge of
who the sender is.
Caution: This e-mail has originated outside of GVI network. Do not clickonlinksor — ;
: open any attachment (s) that might look suspicious unless you have knowledge of
who the sender is.

 
